By the Court.
Where injustice has been done, or a plain mistake has been committed, the court has always deemed it their duty to interpose.
In the last case cited, the late chief justice says, “we have always confined ourselves to two points. 1. Whether there is “ an evident mistake in matter of fact; or 2. Whether the referees have clearly erred in matter of law.” 1 Dali. 315. But how are these errors to be established ? Not by unravelling all the accounts between the parties, and examining every particular item in detail! Referees have means of information superior to ourselves, and can devote more, time in the development of the truth respecting contested facts, than our official duties can possibly permit us to bestow on the same subj ect. Every presumption is in favor of an award, and the party who impeaches it 3U -, on *the ground of mistake, must establish clear errors. 441 Our usage always has been to examine the referees generally, on exceptions to reports, before they receive our sanction, that injustice should not be done ; but we have always refused to descend into the minutiae of á disputed account.
The referees were examined accordingly, but the defendant failing to establish any one of his exceptions, the report was confirmed.